DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 09/17/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings are objected to because: the numerical underlines are misaligned in figure 1 and impede the reading of the numbers. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claim(s) 33-52 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 33, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a sensor system for detecting target elements in an environment comprising (omissions/paraphrasing for brevity/clarity) “…an active sensor and a reference sensor”, “the active sensor further comprising an unblocked receptor layer…, and the reference sensor further comprising a blocked receptor layer…”, “the active sensor is configured to immobilize the target elements on the unblocked receptor layer and to generate a response signal…” based on “a concentration of the…target elements in response to an ultrasonic signal” and “the reference sensor is inert to the target elements and is configured to generate a reference signal in response to the ultrasonic signal”, and an “ultrasonic transducer is configured to generate the ultrasonic signal and to receive a signal interference comprising a superposition of the response signal and the reference signal” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 38, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for detecting target elements within an environment comprising “positioning…an active sensor and a reference sensor,…the active sensor further comprising an unblocked receptor layer…and the reference sensor further comprising a blocked receptor layer…”, producing/directing/generating “…an ultrasonic signal to the sensor…using an ultrasonic transducer”, “receiving, at the ultrasonic transducer, a signal interference comprising a superposition of a response signal produced by the active sensor and a reference signal produced by the reference sensor in response to the ultrasonic signal, wherein the response signal is…” based on “…a concentration of the target elements…” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 47, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a sensor module for detecting target elements in an environment comprising “an active sensor and a reference sensor…the active sensor further comprising an unblocked receptor layer…and the reference sensor further comprising a blocked receptor layer…”, “wherein: the active sensor is configured to…generate a response signal…” based on “…a concentration of the…target elements in response to an ultrasonic signal”; “the reference sensor is…configured to generate a reference signal in response to the ultrasonic signal; and the response signal and the reference signal are configured to superimpose to form a signal interference detectable by an ultrasonic transducer…” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the closest prior art is US 20100087011 A1 “Cooper”, which teaches a transducer-based biosensor that has active (loaded/receptor coated sensor) Abstract “coated with a receptor that binds directly or indirectly”) and a reference sensor (reference/unloaded sensor) ([0075] “By comparing the resonance frequency of the unloaded sensor (typically, a reference sensor as closely similar as possible to the measurement sensor) with the loaded sensor during and/or after contact with the sample(s), it is possible to calculate the change in resonance frequency, .DELTA.F. The reference sensor may comprise a coating of a biological material which is inert to the analyte”; Examiner emphasizes that active and reference sensors are similarly constructed with the reference sensor having a further layer added to thereby be inert). However, the subject matter of the independent claims differs non-obviously from Cooper for at least the claimed transducer which sends the acoustic interrogation signal and receives the super-positioned interference signal. Similar (at least tangentially) concepts to interrogation signaling and receiving are documented in the Prior Art Appendix (further details can be found therein), exemplary noting therefrom that NPL “Characterization of phage-coupled magnetoelastic micro-particles for the detection of Bacillus anthracis Sterne spores” teaches magnetic interrogation including both sending and receiving separately for a non-loaded configuration of the sensor and for the same sensor later loaded, that US 9788776 B1 teaches acoustic interrogation for an in vivo diagnostic system for detecting binding of analyte, that US 6848295 B2 & US 5306644 A teach utilizing differential comparisons of reference sensors and active sensors, and that US 20050028578 A1 teaches utilizing interference patterns from first and second wavefronts to identify analytes. However, to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). Additionally, the Examiner notes in a non-limiting manner the exemplary environment uses for the claimed invention include medical implants and milk cartons and can be found in at least [0031]-[0032] (numbering as originally filed), the Examiner further emphasizing that the claimed ultrasonic arrangement exemplary enables advantageous passive and/or low-power requirements as put forth in at least [0035], that commercial available ultrasonic imaging systems can exemplary be utilized for the transducer as put forth in at least [0041], that the quality factor is exemplary unlike what is observed in the prior art biosensors based on quartz crystal microbalance (QCM) or surface acoustic waves (SAW) as put forth in at least [0057] (the Examiner further noting the majority of the cited prior art are these QCM & SAW types), and that the claimed interferometric technique’s frequency change can be approximately a thousand times larger than conventional relative resonant change as put forth in at least [0060]. The Examiner respectfully concludes that the combination of claimed elements do not merely perform the function that each element performs separately, but instead have a synergistic and useful effect together that enable the above exemplary environmental uses and advantages.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The replacement drawings will be acceptable subject to correction of the informalities as put forth above.  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file the correction. The correction will not be held in abeyance.
Failure to timely comply will result in ABANDONMENT of this application. 
Extensions of time to provide acceptable drawings after the mailing of a notice of allowability are no longer permitted. The drawings will ordinarily not be returned to the Examiner for corrections; Office of Data Management will assess the replacement drawings for the informalities. It is Applicant’s responsibility to see that no new matter is added when submitting replacement drawings after allowance. See MPEP § 608.02(z).
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856